IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00434-CV

MICHAEL A. PEREZ AND ELIZABETH A. PEREZ,
                                       Appellants
v.

BOBBY FELDER D/B/A F&W ELECTRIC,
                                                               Appellee


                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 12-001846-CV-361


                                       ORDER


       Within fourteen days of the date of this order, Appellee’s attorney Christopher

W. Peterson shall contact Judge Rick Morris (ph. 254-718-3388), the appointed Mediator

in this case, and confirm a date and time for the mediation to occur in this case.

       If, within fourteen days of the date of this order, Mr. Peterson fails to contact

Judge Morris and to confirm a date and time for the mediation to occur in this case, the

Court will issue a show cause order for Mr. Peterson’s failure to comply with this Order

and with this Court’s Order of Referral to Mediation, dated September 26, 2013.
                                          PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed January 30, 2014
Do not publish




Perez v. Felder                                        Page 2